

113 S1536 IS: Agency PAYGO Act of 2013
U.S. Senate
2013-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1536IN THE SENATE OF THE UNITED STATESSeptember 23, 2013Mr. Flake (for himself, Mrs. Fischer, Mr. Heller, and Mr. McCain) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo require the Administrator of the Environmental
		  Protection Agency to include in any proposed rule that limits greenhouse gas
		  emissions and imposes increased costs on other Federal agencies an offset from
		  funds available to the Administrator for all projected increased costs that the
		  proposed rule would impose on other Federal agencies.1.Short titleThis Act may be cited as the
			 Agency PAYGO Act of
			 2013.2.Offsets for
			 increased costs to Federal agencies for regulations limiting greenhouse gas
			 emissions(a)In
			 generalIf the Administrator of the Environmental Protection
			 Agency proposes a rule that limits greenhouse gas emissions and imposes
			 increased costs on one or more other Federal agencies, the Administrator shall
			 include in the proposed rule an offset from funds available to the
			 Administrator for all projected increased costs that the proposed rule would
			 impose on other Federal agencies.(b)No
			 offsetsIf the Administrator proposes a rule that limits
			 greenhouse gas emissions and imposes increased costs on one or more other Federal
			 agencies but does not provide an offset in accordance with paragraph (1), the
			 Administrator may not finalize the rule until the promulgation of the final
			 rule is approved by law.